Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 14 August 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Aug: 14: 1793

I have set George and his company to work in the canal according to your desire: Jupiter is with them and is constantly employed in blowing the rock at the upper end which it was their first business to lay bare for him. Part of the timber intended for the house has been brought up, and the remainder will be in place before the middle of next month. The two houses for the servants I am sorry to say are not yet built, the men having been so much deceived in the quantity of timber requisite for the stables, as to have none left for the former when the latter were finished and, then the sap had begun to ascend. I shall have them built as soon as the fall of the leaves commences, and this I fear will be full early enough for the accomodation of the Scotchmen, of whom I could hear nothing when I was in Richmond.
We have had a very long drought, which has injured the Indian Corn greatly. The crop will be less by a 4th. or perhaps a 3d. than was expected  some weeks ago. It has probably been of service in checking the Weevil, which appeared very early, but has scarcely increased fast enough to give alarm.
One of the Italians whom Mazzei brought over, Giovannini, applied to me lately for a farm of 30 or 40 acres on Edgehill which he says he can cultivate and yet devote at least three days a week to a garden. He is an excellent gardener and one of the most sober, industrious men I ever knew. I mention this to you, thinking that you might perhaps be inclined to take him on those terms yourself. If you do not I shall take him without hezitation as I know he can cultivate a garden of considerable size well and have half the week to spare.
The family is in very good health; our guests are allso. Your most sincere & aff. friend

Th M Randolph

